UNITED STATES COURT OF APPEALS
                        For the Fifth Circuit



                            No. 95-60449
                          Summary Calendar


                          ROBERT SUPINGER,

                                                   Plaintiff-Appellant,


                               VERSUS


                SIEMENS ENERGY AND AUTOMATION, INC.,

                                                    Defendant-Appellee.




          Appeal from the United States District Court
            For the Southern District of Mississippi
                            (3:94CV225LN)
                          January 16, 1996


Before DAVIS, BARKSDALE, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Supinger sued his employer, Siemens Energy, claiming he was

discharged because of his age in violation of the ADEA and that

subsequently,   after   performing   work   for   Siemens   Energy   as   a

temporary consultant in the employment of Forse Temporary Agency,

he was terminated again for having filed an EEOC claim.          Siemens




     *
       Pursuant to Local Rule 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
Energy filed a motion for summary judgment and the district court

granted the motion.

     We have carefully read the briefs and the record excerpts and

relevant portions of the summary judgment record, including the

deposition testimony of Supinger.    For the reasons thoroughly and

carefully set forth by the district court in its Memorandum Opinion

and Order filed on June 23, 1995, we are satisfied that the

district judge correctly determined (1) that Supinger failed to

raise a genuine issue of material fact as to his age being a

determinative factor in his initial discharge and (2) that Supinger

failed to raise a genuine issue of fact as to retaliation for

filing an EEOC claim being a reason for the termination of his

temporary consulting contract.

     Accordingly, we AFFIRM the final judgment in favor of Siemens

Energy filed on June 29, 1995.

                         AFFIRMED.




                                 2